And 07/08/2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-27 have been examined in this application.  The Information Disclosure Statements (IDS) filed on 02/08/21 and 04/02/21 and 07/08/21 have been acknowledged and considered by the Office.
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 02/11/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 10 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Cancel claim 22
In claim 17, make the following change:
“[…] a valve seal joined to at least one of the valve body and the valve stem, wherein the valve seal comprises thermoplastic elastomers and wherein the thermoplastic elastomer is a non-cross-linked material […]”
In claim 23, make the following change:
“[…] the valve seal has a valve seal density less than 1.0 g/cm3 and wherein the valve seal comprises a non-cross-linked material […]”
Replace claim 15 with the following:
The polymeric aerosol dispenser of claim 1, wherein the polyethylene terephthalate is recycled polyethylene terephthalate.
In claim 20, make the following change:
“[…]  […]”.
Reasons for Allowance
Claims 1-21 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the details of the applicant’s invention as cited in each of claims 1, 17, 23, and 27. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
the valve seal comprises a non-cross linked material […]”. 
Specifically, at least the following limitations, when considered in context, makes each of claim 17 inventive: “[…] wherein the valve seal comprises thermoplastic elastomers and wherein the thermoplastic elastomer is a non-cross-linked material […]”. 
Specifically, at least the following limitations, when considered in context, makes each of claim 27 inventive: “[…] wherein the valve seal is not cross-linked […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/R.A.G/Examiner, Art Unit 3754    

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
07/19/2021